Case Nos. 05cr1115 (SDNY) and 04cr1224 (SDNY)

Submitted on June 3, 2021, by:

Ye lysses tee. Uy ane

= T. Ware, ere and as
the legal representative for the estate
of Mary S. Ware.
123 Linden Bivd.
Suite 9-L
Brooklyn, NY 11226
{718} 844-1260 phone

utware0G7 @gmail.com

iN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

United States of America, et al.,
Piaintiff, Petitioner,
Cross Respondent,

Vv,
Ulysses T. Ware, et ai.,

Defendant, Respondent,
And Cross Petitioner.

Filed on June 3, 2021,

UTW-05: Notice of Federal Tort Claim Act Filing with Administrative Office of the
U.S. Court’s Executive Director, the Hon. Roslynn R. Mauskopf.

Submitted to District Judge William H. Pauley, IH for filing and docketing in
05cr1115 and 04cr1224

Certificate of Service:

| Ulysses T. Ware certify that | have this 3 day of June 2021, served AUSA Melissa
A. Childs and acting USA Audrey Strauss via email with a copy of this filing.

 
Office of Ulysses T. Ware

123 Linden Blvd.
Suite 9-L
Brooklyn, NY 11226
(718) 844-1260

utwared07 @gmaii.com

June 3, 2021

Via certified mail #: 7019 1120 0002 2269 0451

The Hon. Roslynn R. Mauskopf
Executive Director

Administrative Office of the U.S. Court
1 Columbus Circle, NE

Washington, DC 20544

NOTICE OF FEDERAL TORT CLAIMS FILING.

RE: United States v. Ware, 04cr1224, ("1224") and O5cr1115, (“1115”) (SDNY): Imposition of
negligent, unwritten, illegal, and unconstitutional “special conditions” of supervised release by
Michael Fitzpatrick, David T. Mulcahy, Thomas J. McCarthy, and; District Judge William H. Pauley,
Ill and the estate of former District Judge Robert W. Sweet (deceased).

Judge Mauskopf:

| Ulysses T. Ware, under oath, subject to the penalty of perjury, hereby this 3'4 day of June
2021, set my hand and seal, pursuant to 28 USC 1746, have made this Declaration of Fact in
support of Federal Tort Claim Act, (“FTCA”), filing.

L.
A. Introduction.

Lam writing to you in regard to the above issue’s legality and constitutionality concerning
a negligent, malicious and egregious viclation of the Constitution, New York state, and federal
law, 18 USC 3563(d)', that is currently ongoing in the SDNY via the USPO’s officials and federal

 

118 USC 3563{d). Written Statement of Conditions.

The court shall direct that the probation officer provide the defendant [Mr. Ware] with a written
statement that sets forth all the [special] conditions to which the sentence is subject, and that is
sufficiently clear and specific to serve as a guide for the defendant’s conduct and for such supervision as
is required. (emphasis added).

 

Page 1 0f 8
June 3, 2021
Notice of Federal tort Claim Act filing against Michael Fitzpatrick, Thomas J. McCarthy, David

T. Mulcahy, and William H. Pauley, Ill
judges. First in regard to the 1224 and 1115 cases no special conditions were sought at sentencing
by the Government, thus, no special conditions were imposed by the Courts on Mr. Ware. Mr.
Ware’s lawyers have thoroughly reviewed all filings in the 1224 and 1115 cases and Mr. Ware has
inquired from the USPO for production of all signed written orders or judgment that imposed any
such alleged “special conditions” and to date Mr. Ware and his lawyers have been denied by the
USPO and Judge Pauley from ali access to any alleged written orders or judgments that purport
to impose special conditions of supervised release.

Judge Mauskopf, in fact there are no written orders or judgments in the records of any
court that imposed any special condition of supervised release on Mr, Ware. The entire fake
episode was maliciously and criminally? fabricated by the USPO’s officials as a retaliatory hate-
crime against Mr. Ware for his refusal to issue bogus and fraudulent Rule 144(k) legal opinion to
the unregistered with FINRA illegal broker-dealers, Alpha Capital, AG (Anstalt), et al.,? and also as
the means and methods to obstruct, delay, hinder, interfere, and deny Mr. Ware access to the
court to process his legal business in violation of the First Amendment right of access. That is and
has always been the objectives of the USPO in collusion with District Judge William H. Pauley, {il
and others.

 

B. Notice of filing federal tort claims against Michael Fitzpatrick, Thomas J. McCarthy,
David T. Mulcahy, the U.S. Probation Office, District Judge William H. Pauley, IH, and the estate
of Robert W. Sweet.

1. Claimant: Ulysses T. Ware
Comes now Ulysses T. Ware, the Claimant, and pursuant to 28 USC 2671-2680 et seqs.
gives notice to the Administrative Office of the US Courts, (the “AOC”), and seeks administrative

adjustment of his claims pursuant to 28 USC 2672, regarding official torts committed by:

2. Tortfeasors: court employees in the Southern District of New York federal courts, to wit*:

 

4 See 18 USC 401(2) criminal contempt of officers of the court (Probation officers) regarding negligence
official transactions of the court.

3 See Exhibit #1, FINRA’s April 21, 2021, email that confirmed that Alpha Capital, AG has never registered
as a broker-dealer as required by federal law, 15 USC 780{a}(1); and accordingly, was not legally eligible
for any Rule 144(k) legal opinions to evade the 15 USC 77e registration requirements and conduct an
illegal public offering of IVG Inc., a/k/a GPMT {a publicly-traded company), restricted securities.

4 Under the FTCA, 28 U.S.C, §§ 2671-2680), individuals who are injured or whose property is damaged by
the wrongful or negligent act of a federal employee acting within his or her official duties may file a
claim with the government for reimbursement for that injury or damage. To state a valid claim, the
claimant must demonstrate that:

Page 2 of 8
June 3, 2021
Notice of Federal tort Claim Act filing against Michael Fitzpatrick, Thomas J. McCarthy, David

T. Mulcahy, and William H. Pauley, HI
(ii).

David T. Mulcahy

Michael Fitzpatrick

Thomas J. McCarthy

William H. Pauley, Ili

The estate of Robert W. Sweet (for his official torts committed as a federal judge)

WB WNP

Date torts were committed:

The Tortfeasors’ torts were and still are being committed from beginning on or about May
22, 2019, and continuing to June 3, 2021, and beyond, uninterrupted, and continuously in the
SDNY3

The torts have been committed and continue to be committed by the Tortfeasors’ negligence,
negligent and wrongful, and official negligent omissions, regarding their official acts in the
Southern District of New York regarding denied access and entry of the Claimant into federal
court buildings to file claims, to conduct employment, and conduct other business of the
Claimant.®

SUM CERTAIN DAMAGE CLAIMS AMOUNT: Claimant claims a damage award in the sum
certain amount of the New York rate of unlawful restraint, negligent infliction of emotional
distress, abuse of process, misrepresentation, deceit, and interference in contract rights of
$225,000 per day for each and every day beginning on May 24, 2019, and continuing to June
3, 2021, and beyond as long as the unlawful restriction remain in effect. Claimant hereby this
3" day of June 2021, demands the sum certain damage award amount of:

. May 24, 2019, to May 24, 2021, equals 700 days.

May 25, 2021, to June 3, 2021, equals 10 days.

 

he or she was injured, or his or her property was damaged by a federal government employee;
the employee was acting within the scope of his or her official duties;

the employee was acting negligently or wrongfully; and

the negligent or wrongful act proximately caused the injury or damage of which he or she
complains.

PwN Pr

The claimant must also provide documentation establishing that his claim satisfies all the elements of
the FTCA. The procedures laid out here apply only to claims arising from alleged conduct of officers and
employees of the federal judiciary.

5 See Exhibit #2 attached hereto and made a part hereof for a full and complete description of the tort
violations committed by the USPO’s employees and District Judge William H. Pauley, IH.

© See Exhibit #2 attached hereto.

Page 30f8

June 3, 2021

Notice of Federal tort Claim Act filing against Michael Fitzpatrick, Thomas J. McCarthy, David
T. Mulcahy, and William H. Pauley, ll
(iii),

{iv).

Total number of days Claimant has negligently been inflicted with abuse of process,
misrepresentation, deceit (fraud), interference with his contract right, and denied access to
the federal courts to freely without undue and illegal restraint exercise his First Amendment
constitutional right of access by the negligence exercise of the duties and obligations of the
Tortfeasors equals 710 days.

The New York City daily rate for unlawful abuse of process, misrepresentation, deceit
(fraud), interference in contract rights, unlawful restraint, false arrest, and deprivation of
liberty, $225,000/day, is multiplied by the 710 days giving the sum certain total damage claim
in the sum certain amount of $159,750,000 (USD).

INJURIES, DAMAGES, AND HARMS OF THE CLAIMANT.

Claimant claims that the negligence and wrongful acts, and omissions to act of the Tortfeasors
are the direct and proximate causes such that he has been injured, harmed, and damaged to
his person and business interests.

Claimant has been injured, harmed, and damaged by the negligent and wrongful acts and
omissions of the Tortfeasors who acted, performed, or omitted to perform the official duties
and responsibilities of their office or employment as a U.S. Probation Officer and a U.S.
federal judge.

1. Claimant claims that the Tortfeasors injured, harmed, and damaged him caused by their
wrongful and negligent performance of their official duties by being poorly trained,
unsupervised, incompetent in the rules, regulations, and law regarding the functions of
their official duties,

2. Federal law, 18 USC 3563(d), the law governing the imposition of special conditions of
supervised release clearly states that all “special conditions” are to be in writing in regard
to any sentence’ on which the special conditions are to be imposed; and a written copy
of same special conditions are to be given to the subject [Claimant Ulysses T. Ware] of the
special conditions,

 

 

Th
of s

e October 30, 2007, purported judgment entered in O5cr1115 did not contain any special conditions
upervised release; and according to the Office of the Clerk (SDNY) there have been no further filings

or proceedings that imposed any special conditions on the Claimant with respect to the O5cr1115
sentence. Furthermore, the 2009 judgment entered in O4cr1224 also did not contain any special
conditions of supervised release; nor have any subsequent proceedings been conducted in any court that

imp

osed any special conditions of the Claimant.

Page 4 of 8

Jun

e 3, 2021

Notice of Federal tort Claim Act filing against Michael Fitzpatrick, Thomas J. McCarthy, David
T. Mulcahy, and William H. Pauley, lil
3. Claimant has suffered the tort of the negligent infliction of emotional distress caused by
the negligence of the Tortfeasors’ supervision of any alleged special conditions of
supervised release. Claimant has had to endure a constant barrage of stress, emotional
pain and suffering caused by the negligence of the Tortfeasors’ acts and omissions to such
an extent Claimant mental and physical health have caused him great physical pain in his
body and internally.

4. Claimant has suffered the tort of unlawful restraint caused by the negligent supervision
of any illegal and unconstitutional special conditions of supervised release. The
Tortfeasors acting as an illegal association in fact, a criminal enterprise, have since May
2019, continuing without interruption to the present and beyond, have knowingly,
intentionally, deliberately, with malice aforethought, colluded, acted in concert, and
conspired to abuse the legal processes of the federal courts, the supervise release
process, in such a negligent and insidious manner, and to cause pain, harms, and damages
to the Claimant in retaliation for Claimant’s refusal to issue bogus and fraudulent Rule
144{k) legal opinions to the plaintiffs in the 02cv2219 (SDNY) lawsuit, unregistered broker-
dealer and 15 USC 77b(a}(11) statutory underwriters ineligible for Rule 144(k).

5. Claimant has suffered the abuse of process tort by the denial of access to the federal
courts (SDNY) to file grievances and to conduct other personal and business matters.
Claimant has been harmed, injured, and damaged by the Tortfeasors’ negligence by not
being able to obtain viable employment opportunities caused by not having unfettered
and free access to the federal courts to perform the duties of the employment
opportunities.

6. Claimant has suffered the tert abuse of process caused by the negligence and wrongful
acts and omissions of the Tortfeasors’ interference in his right to contract. Claimant has
been injured, harmed, and damaged by not being able to enter into contractual
employment opportunities and other business and personal matters as a direct cause of
the wrongful acts and omissions of the Tortfeasors.

7. Claimant has suffered the tort of deceit perpetrated by the Tortfeasors’ deliberate and
intentional misrepresentations that they were and have been authorized to impose
unwritten and unlawful special conditions of supervised release in the absence of any
judicial process rights of the Claimant, to such an extent that Claimant has been since May
24, 2019, continuing to the present, without interruption, under constant, illegal, and
negligent abuse of the supervised release court process; which has caused Claimant pain,
suffering, financial loss to his business and person, and mentally harmed and damaged
Claimant’s ability to justify his unlawful and negligent mistreatment by the Tortfeasors.

| Ulysses T. Ware have set my hand and seal this 3 day of June 2021, in the City of Brooklyn, NY and
have signed this Declaration of Fact under oath and pursuant to the penalty of perjury and 28 USC
1746 in support of FTCA claims filed with the Executive Director of the Administrative Office of the
U.S. Court, the Hon. Roslynn R. Mauskopf,

Page 5 of 8

June 3, 2021

Notice of Federal tort Claim Act filing against Michae! Fitzpatrick, Thomas J. McCarthy, David
T. Mulcahy, and William H. Pauley, Hl
S ses T, Ware hy
Vf Is 0. A Ce
Ulysse T Ware

June 3, 2021
Brooklyn, NY 11226

Page 6 of 8

June 3, 2021
Notice of Federal tort Claim Act filing against Michael Fitzpatrick, Thomas J. McCarthy, David

T. Mulcahy, and William H. Pauley, III
EXHIBIT #1

 

syne Guat AM Capey AS, ;

Ulysses Ware <utwaradO7gagenall. coms

 

Grnail

 

Alphe Capital, A.G.

2 messages

 

Onbudeman’s Office <Ombude@fnra ug? Wed, Ape 24, 2021 af 2.61 PM
To: “Utwmedd 7 ggmad cont <Uiwaretd gmail con

Gaed sftacnoan,

Pursuaal #9 our consarsabon, {have seviowed FINRA decker bork and Cenval Ragetration Depostory databases and
wes uirbla 9 Wests a FINRA member fen named Agha fleplal, AG. that wan registered with FINRA.

Hf you have concems that Alpha Capilat A.G. is claiming fo be a FINRA member, you may want to considet
fding a Regulatory Tip with FINRAS National Cause and Financial Crimes Detection Pyogtant for further
review. Those regulatory tips viarsanting addiflonal review and investigation will be subject fo a regulainry
response, FINRA may forward any regulatory tips thal fal outside ils juradictional reach to ihe appropiate
regulatory of law enforcement agancies. In the dulure, you can nobly FINRA of any unlalr practices ot
Violations of FINRA rules by filing a regulatory lip online via hip a\weclina eegindusinylie-tip.

FINRA Requlatery Tip Fotm

hip Jaw boa. crginduslyite-tip
FINRA - Regulatory Tips

175K Steet, NW

Yranningten, DC 29008-150

Fax: (866) 997-0299

if you require further assistance, please contact lhe Office of the Oribuideman at 888-700-0028 or
ambussiined.019,

By way of background, FINRAS Gilice of lie Onibialenian provides a neuttal and centderiial fon fo eembey fimy and
leit employes, ible investors, and aay elhar business of lndividsial wit intefacts with FINRA fo veiog Ihair concams
aiaut onerations, enforcement, of other FINRA activites a7 call, Individuals whe are unuuie of tha aroper channel dar
addressing a cosceni of feo! lhat tho lesue carnal be resnived trough olher dhannale may ales conladd tie
Gmbudsman’s Otfles. Additions? lafermation can ba found tring at bite tvwa liea rg fabndolice onkieiaian,

Upes conciision of your contac! wilt tha Gnijudoman’s ofina, plesee taka five nemtes fo complet our anonymus
survey af ilps Aww. suiveymonkay.comvaFINAAOmbudeman, We atiively use pour anonymous ad conigental
feedback to constantly improve and provide our vintors the bea poasbla sense.

Pepi fenad. gone ces na ay L PUI THE BSD 7S ven Aline che ate pee estdel eer FETA NTETOT ? 128 TORIES Asiaing PAA GPT (B25... V2

Page 7 of 8
June 3, 2021

AEH Omel Ana Capt AG

Ragatds,

Danloiia Derick

 

By igh
PUPA afta Pee parse

514 Fay Wigs

 

See ity SOT

FINTA

Confatentiaity Nolice:: This emai, inchuding atlachmonts, may Induda non-pubéc, poprlefay, coniilenbal or legally

silvénged Infermaten, # you aie nol an intended ieciplant of ari acthavized agoot of an lalended recent, you are heroby

fAoliied thal any dhsangaation, debibuton or copying of lhe aformaben contained int ot bansinitied with this aanai ft

sinatthorized and suicdy protlltied. Wyou hava secaived Ihts emnad in erty, plaase nolify dua sender by epidny 9 tis

afpesaga and pérmanently datole this asnad, ds aachimaals, and any copies of fl inmmadiatedy You shaidd (ie! yoiain,

ih ihe thes canal o7 arly allachenaal fav ariy Papose, net decase a4 of any part of the contests be atiy other person
ark you.

Weil Age 21, 2024 ai 3.58 PM

 

Thonias Ware culaaiel gmat cae

Yo Ondudsnan’s Olfica <Ondautsgitiers rg>
Ser mydelimalnsdignalenn
Thank yeu for tha informaties.

Huuted ed Near]

Zaltachmonts

FINfa. er
FInfa. 2"

deiipativiad google eesti Pv ETT Rhee ph ste cael ped Read LAA ERT [DGB OTIS ais pe trea PTA ESTEPIISE 22

Notice of Federal tort Claim Act filing against Michael Fitzpatrick, Thomas J. McCarthy, David

T. Mulcahy, and William H. Pauley, [ll
EXHIBIT #2

May 20, 2021, Letter to the USPO (SDNY) regarding alleged
unwritten special conditions of supervised release being
unlawfully imposed. No response was never received from
the USPO’s officers denying the claims.

Page 8 of 8

June 3, 2021
Notice of Federal tort Claim Act filing against Michael Fitzpatrick, Thomas J. McCarthy, David

T. Mulcahy, and William H. Pauley, tll
Office of Ulysses T. Ware
123 Linden Blvd.
Suite 9-L
Brooklyn, NY 11226
(718) 844-1260
Utware007@gmail.com

May 20, 2021
TIME OF THE ESSENCE

Mike Fitzpatrick, Chief Probation Officer
United States Probation Office

For the Southern District of New York
500 Pearl St.

New York, NY 10007

RE: United States v. Ware, 04cr1224 and O5cr1115 (SDNY) alleged unwritten special conditions of
probation, 18 USC 3563(b)’, authorizing the USPO to require that Mr. Ware obtain prior approval and an
escort to track Mr. Ware’s movement to enter into the U.S. Courthouse, or other judicial buildings. 18 U.S.
Code § 3563(d) - Conditions of probation required to be in writing.”

Mr. Fitzpatrick:

A, STATEMENT OF THE CASE.

Mr. Ware is writing to you in your official capacity as the Chief Probation Officer for the SDNY and
as an officer of the court subject to 18 USC 401(2) regarding official transactions of the USPO. 7 In
particular, on or about May 22, 2019, USPO officer Dave Mulcahy visited Mr. Ware at the BOP’s MDC

 

148 USC 3563(b)}. Discretionary Conditions. —The court [not the USPO] may provide, as further conditions
of a sentence of probation, to the extent that such conditions are reasonably related to the factors set
forth in section 3553(a){1) and (a}(2) and to the extent that such conditions involve only such deprivations
of liberty or property as are reasonably necessary for the purposes indicated in section 3553{a}(2)}, that
the defendant ....

218 USC 3563(d)}. Written Statement of Conditions.

The court shall direct that the probation officer provide the defendant [Mr. Ware] with a written
statement that sets forth all the [special] conditions to which the sentence is subject, and that is
sufficiently clear and specific to serve as a guide for the defendant's conduct and for such supervision as
is required. (emphasis added).

3 Officers of the court, U.S. probation officers, are subject to criminal contempt prosecution, 18 USC 401(2)
regarding negligence in performing “official transactions” of the court, i.e., imposing unwritten and
unauthorized and illegal “special conditions of probation” not ordered by a federal judge.

Page 1of4
May 20, 2021
USPO’s violations of due process of law and the First Amendment’s right of access to the

courts.
federal prison. Mr. Mulcahy informed Mr. Ware that he was not to enter or go near the U.S. Courthouse
without first obtaining his (Mr. Mulcahy’s) personal prior approval. Mr. Mulcahy informed Mr. Ware that
he was unilaterally imposing oral, unwritten “special conditions” of probation on Mr. Ware due to alleged
“threatening letters” Mr. Ware sent to purported unnamed and unidentified federal judges. Mr. Mulcahy
nor the USPO have never produced the alleged threatening letters, nor has he or the USPO named or
identified the purported federal judges that made any such alleged unverified and unconfirmed claims.

A. Mr, Ware’s legal position and contentions.

1. First, Mr. Fitzpatrick, Mr. Ware, and his legal team have made an exhausted and thorough search
of the dockets in the 1224 and the 1115 cases, Nowhere can it be found where the Government or the
USPO have filed any written pleadings or moved any federal court to impose any “special conditions” of
probation or supervised release on Mr. Ware. There are no written pleadings where the Government
requested any special conditions, and; there are no written signed court orders that ordered any special
conditions. In fact, there are no written docketed transcripts in any federal court of any lawful proceeding
where the issue was raised and adjudicated that imposed any special conditions on Mr. Ware. Accordingly,
any purported unwritten “special conditions” requiring Mr. Ware to obtain prior approval and be
escorted in the U.S. Courthouse are illegal, unconstitutional, ultra vires, and imposed in clear violation of
federal law, (ie., 18 USC 3563(d)}), the Due Process Clause and the First Amendment's right of access to
the courts.

 

 

2, Second, the violations of Mr. Ware’s Due Process and First Amendment constitutional rights have
caused Mr. Ware severe financial harm, emotional distress, and mental pain and suffering. Mr. Ware has
had to decline several employment opportunities that required Mr. Ware to have freedom of access to
the federal courthouse without obtaining any prior approval or having an escort track his movements in
the courthouse. Furthermore, Mr. Ware has been restricted, intimidated, and hindered in conducting
research regarding pending litigation concerning the 1224 and 1115 cases, and has been hindered,
delayed, obstructed, and unduly restricted from advancing his claims. Allin violation of due process of law
and the First Amendment right of access to the courts to present grievances.

3. Third, Mr. Ware has on numercus occasions requested that the USPO provide to him the written
court orders which authorized the USPO to impose any purported “special conditions” of supervised
release that restricted his First Amendment right of access to the courts given the Government nor the
USPO have never in any proceedings moved in writing seeking the imposition of any special conditions of

Page 2 of 4

May 20, 2021

USPO’s violations of due process of law and the First Amendment's right of access to the
courts.
supervised released. An in each and every instance the USPO has refused to provide to Mr. Ware its
written authority to impose any special condition authorized by federal jaw, 18 USC 3563{d).4

4. Fourth, Mr. Ware has seen that the USPO has placed his photograph in a book or ledger in the
possession of the U.S. Marshals at the entrance to the federal courthouse, with instructions that Mr. Ware
is not to be allowed entrance into the courthouse without an escort from the USPO® An undue,
unconstitutional, and illegai restriction on Mr, Ware’s liberty interest.

He
A. REQUESTED ACTIONS BY FHE USPO.

Mr. Fitzpatrick, the law is clear: (i) any alleged special condition of supervised release is required
to be in writing: (ii) is required to have been adjudicated on the record, (iii) written findings and a
transcript were required to have been made to preserve the record for appellate review, and (iv) the USPO
is not authorized to usurp Article Ili judicial authority and unilaterally impose any ultra vires special
conditions on its own initiative and purported authority.

Had Mr, Mulcahy thought that Mr. Ware had engaged in any threatening letter writing, the proper
and correct procedure would have been for Mr. Mulcahy to prepare pleadings identifying the alleged
threatening letters and seeking authority from the Court to impose special conditions of supervised
release on Mr. Ware: where Mr. Ware would be entitled to present argument and facts why the proposed
special conditions were not proper.

That was not legally and lawfully done according to the written records in both the 1224 and 1115
case. Therefore, accordingly, any now unwritten, arbitrarily, illegally imposed, unconstitutional special
conditions are null and void ab initio, unenforceable, ultra vires, and must immediately be:

{i). vacated, and set aside not later than May 20, 2021; and

 

4 While the court can adopt terms and conditions of probation recommended to it by an administrative
agency of government, the court cannot delegate its power [to the USPO] to fix terms and conditions
of probation or to determine the parties aggrieved, the amounts to be paid, and the time and manner

of payment. Whitehead v. United States, 155 F2d 460 (CAG Tenn. 1946).

5 The 2nd Circuit, in U.S. v. Myers, 426 F.3d 117 (2005), ruled that if the liberty interest at stake in a
decision involving a condition of release is fundamental [access to the courts], a deprivation of that liberty
is “reasonably necessary” only if the deprivation is narrowly tailored to serve a compelling government
interest. Courts of appeals have consistently required district courts to set forth factual findings to
justify special probation conditions. It is not enough that the required findings are implicit in the record.
The District Court is required to give reasons on the record for imposition of special conditions of
supervised release. A district court's failure to state its reasons for conditioning supervised release
results at a minimum in a remand.

Page 3 of 4
May 20, 2021
USPO’s violations of due process of law and the First Amendment’s right of access to the

courts.
(ii). the U.S. Marshals notified immediately to remove Mr. Ware’s photograph from any
and all logs or ledgers requiring an escort for Mr. Ware to conduct business in the U.S. Courthouse, or
any other judicial building or location.

Mr. Fitzpatrick, time is of the essence in regard to this matter. If you disagree with the legal
analysis contained herein please provide your version of the facts and the law, in writing, by emailing the
same to Mr. Ware at utwareQ07@gmail.com by 4:00 pm today, May 20, 2021. If you are in agreement
with Mr. Ware’s legal analysis of the law and the facts, not later than May 21, 2021 at 12:00 noon, please
draft and sign a document directed to the U.S. Marshals directing the Marshals to:

{i). immediately remove Mr. Ware’s photograph from any log or ledger;

(ii). inform the Marshals that Mr. Ware is net to be interfered with and restricted from entrance to
the Courthouse or other buildings;

(iii). and further inform the Marshals that Mr. Ware does not require any escort or other personnel
tracking Mr. Ware’s movements in any federal courthouse or buildings.

Mr. Fitzpatrick, please prepare the same, sign the same, file a copy into the registry of the
O4cr1224 and OScr2145 records, and forward to Mr. Ware via email the signed executed copy.

Mr. Fitzpatrick if you have any questions or opposition to Mr. Ware’s legal request please state
your opposition in writing to preserve the record, forward the oppesition to Mr. Ware via email not later
than 4:00 p.m. on May 21, 2021, in preparation for a judicial fact-finding proceeding regarding this matter.

Sincerely,

Ulysse¢T. Ware

cc: Administrative Office of the U.S. Courts, Executive Director
DOJ’s Office of Public Integrity
DOJ’s Criminal Division
District Judge William H. Pauley, ill
Acting United States Attorney Audrey Strauss
AUSA Melissa A. Childs
USPO Dave Mulcahy

Page 4 of 4
May 20, 2021
USPO’s violations of due process of law and the First Amendment’s right of access to the

courts.
